UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to § 240.14a-12 Rockwell Automation, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On January 31, 2014, Rockwell Automation, Inc. sent the following letter to certain of its shareowners: Rondi Rohr-Dralle Vice President Investor Relations & Corporate Development Rockwell Automation 1201 South Second Street Milwaukee, WI53204 USA Tel: 414-382-8510 Fax: 414-382-8520 January 31, 2014 Dear Shareowners: In response to our recent conversations with shareowners regarding the director qualification by-law that Rockwell's board of directors adopted in June of 2013, Rockwell has decided to include a management proposal in the proxy statement for its 2015 annual meeting giving shareowners the opportunity to vote on whether or not they favor this by-law.The company will be guided by the results of that shareowner vote. Thank you for your feedback and for your investment in Rockwell Automation. Respectfully yours, /s/ Rondi Rohr-Dralle Rondi Rohr-Dralle Vice President Investor Relations & Corporate Development
